 GIMROCK CONSTRUCTION
 529 Gimrock Construction, Inc. 
and
 International Union 
of Operating Engineers, Local 487, AFL
ŒCIO. 
Cases 12
ŒCAŒ17385, 12
ŒCAŒ20173, and 12
ŒCAŒ20527
 January 
28, 2011
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARC
E  AND 
HAYES
 On November 16
, 2009, Administrative Law Judge Ira 
Sandron issued the attached supplemental dec
ision.  The 
Respondent filed exceptions and a supporting brief, and 
the General Counsel filed an answering brief.  The Ge
n-eral Counsel also filed limited exceptions and a supp
ort-ing brief, and the Respondent filed an answering brief.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board has reviewed the supplemental dec
ision and 
the record in light of the exceptions
 and briefs and has 
decided to affirm the judge™s rulings, findings,
1 and co
n-clusion
s and to adopt the recommended s
uppl
emental 
Order.
 The judge™s recommended s
upplemental Order r
e-quires, among other things, that the Respondent ba
rgain 
with the Union for 1
6 hours a week and submit a pr
o-gress report to the Regional Director every 30 days.  We 

agree with the judge that these requirements, which e
f-fectuate our prior order, are appropriate.
 The Respondent™s bargaining obligation arose from the 
Board™s June 30, 
2005 decision, finding that the R
e-spondent violated Section 8(a)(5) and (1) of the Act by 
refusing
Šsince October 27, 1999
Što meet and ba
rgain 
with the Union and provide it with requested relevant 
info
rmation.
2  The Board™s Order was enforced by the 
1 The Respondent has implicitly excepted to some of the judge
™s credibility findings. 
 The Board
™s established policy is not to overrule 
an administrative law judge
™s credibility resolutions unless the clear 
preponderance of all the relevant ev
idence convinces us that they are 
incorrect.  
Sta
ndard Dry Wall Products
, 91 NLRB 544 (1950), enfd
. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings.
 With regard to the Respondent
™s conte
ntion that the judge erred in 
denying its request to amend its answer on the second day of the hea
r-ing,
 Member Hayes notes that the Respondent failed to file a specific 
exception to this ruling and that, in any event, the exception is without 
merit.  
 2 344 NLRB 934 (2005).  In the companion case issued the same 
day, the Board found, on remand from the 
Elev
enth
 Circuit, that the 
Respondent violated Sec. 8(a)(3) of the Act by refusing to reinstate 
economic strikers upon their unconditional offer to r
eturn to work.  344 
NLRB 1033 (2005).  Both cases are the subject of this compliance 
proceeding.
 Elevent
h Circuit on December 27, 2006.
3  As explained 
in the judge™s decision, the Respondent thereafter failed 
to r
espond to numerous requests to meet and bargain 
with the Union and to furnish it with the requested i
n-formation.
4  
Further, when the Respondent™s c
ontinuing 
refusal to bargain and furnish information was esta
b-lished in this compliance proceeding, the Respondent 

defended its conduct by raising arg
uments that had been 
previously rejected by the 
Eleventh
 Circuit in the e
n-forcement pr
oceeding.
5   In view
 of the Respondent™s continuing r
efusal
Šover 
a period of years
Što comply with the Board™s bargai
n-ing order, the institution of a ba
rgaining schedule and the 
submission of progress reports are necessary to ensure 

that (and gauge whether) the Respondent mea
ningfully 
complies with its bargaining obligations as set forth u
n-der the terms of the court
-enforced Order.  B
ecause the 
General Counsel specifically sought these requir
ements 
in the 
compliance specification, we reject the Respon
d-ent™s argument that it was
 denied due process.
6 3 213 Fed. App
x. 781 (11
th Cir. 2006)
.  In that decision, the c
ourt 
enforced
 the Board
™s Orders in both 344 NLRB 934 and 344 NLRB 
1033.
 4 Following the c
ourt
™s enforcement of the Board
™s Orders in D
e-cember 2006, the Board
™s Regional Office advised the Respondent of 
its 
remedial obligations, including the obligation to meet and ba
rgain 
with the Union.  Thereafter, and continuing through March 2008, the 
Union repeatedly r
equested bargaining with the Respondent pursuant to 
the terms of the court
-enforced Order, sending five
 letters to the R
e-spondent requesting that it pr
ovide dates to meet and bargain.  The 
Union also requested the Respondent to furnish it with the requested 

information required under the terms of the Board
™s Order.  The R
e-spondent did not respond to any of 
these requests.  
 Further
, as of September 2007, the R
espondent had not posted the 
required notices to employees, and its failure to post was one of the 
subjects of a proceeding in the United States Di
strict Court for the 
Southern District of Florida, wher
ein the Board sought to enforce ce
r-tain investigative subpoenas requiring the Respondent to (a) demo
n-
strate that it had posted the required notices, and (b) furnish requested 
information necessary to calculate the amount of backpay due under the 

terms of t
he Order in 344 NLRB 1033
.  By Order dated Septe
mber 13, 
2007, the District Court directed the Respondent to comply with the 

investigative subpoenas, and thereafter the Respondent posted the n
o-
tices and provided certain payroll r
ecords to the Board
™s Regio
nal 
Office.
 5 Most notably, the Respondent continued to argue that bargaining 
was no longer r
equired because there was no bargaining unit.
 6 Member Hayes dissents from the majo
rity™s adoption of provisions 
in the judge
™s recommended Order that impose subst
antial new special 
remedies on the Respondent for compliance with a bargaining O
rder 
that has been enforced by the 
Eleventh
 Circuit.  In his view, the add
i-tional remedies
Šregardless of their merit
Šrepresent more than a mere 
ﬁclarification
ﬂ of the court
™s order, which must be understood as e
n-
forcing only the traditional requirements of a Board affirmative ba
r-gaining order.  
The General Counsel should petition the court for a 
modification of the order or, if appropriate, initiate contempt procee
d-
ings to s
ecur
e these additional remedies.
 356 NLRB No. 83
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 530 ORDER
 The National Labor Relations Board adopts the re
c-ommended s
upplemental Order of the a
dministrative law 
judge and orders that the Respondent, Gimrock Co
n-stru
ction, Inc., Hialeah Gardens, Florida, its officers, 
agents, successors,
 and a
ssigns, shall take the action set 
forth in the Order, including the payment to backpay 
claimants of the amounts set forth below, plus interest 
accrued to the date of payment, as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987), m
i-nus
 tax and withholdings by Federal and State laws.
  Murray R. Chinners
 $  74,583.12
 Alfred K. Duey
   125,057.47
 Joseph G. MacNeil
     10,367.77
 Joseph T. Robinson
          580.83
 Barney Sims
     92,243.40
 James K. Wilkerson
     37,208.66
 James L. Wolf
     14,311.31
 TOTAL
 $354,352.56
  Margaret J. Diaz 
and
 Rachel Harvey, Esqs., 
for the General 
Counsel.
 Charles S. Caulki
ns 
and
 Philip R. Marchion, Esq. 
(Fisher & 
Phillips LLP), 
of Fort Lauderdale, Florida, for the Respon
d-ent.
 Kathleen M. Phillips, Esq. (Ph
illips & Richard, PA), 
of M
iami, 
Florida, for the Charging Party.
 SUPPLEMENTAL DECISIO
N STATEMENT OF THE 
CASE
 IRA 
SANDRON
, Administrative Law Judge. This matter arises 
out of a compl
iance specification and notice of hearing issued 
on February 27, 2009,
1 as amended on May 22, against Gi
m-rock Construction, Inc. (Gimrock or Respondent), ste
mming 
from the following Board decisions and cases of the Eleventh 
Circuit Court of Appeals (the Court).
2  For context, pursuant to 
a Stipulated Election Agreement, the Inte
rnational Union of 
Oper
ating Engineers, Local 487, AFL
ŒCIO (the U
nion) won an 
election on March 3, 1995, and was certified on March 20, 
1995, as the bargaining representative of Respon
dent™s equi
p-ment operators, oiler/drivers and equipment mecha
nics e
m-ploy
ed in Miami
-Dade and Monroe counties, Flo
rida (the two 
counties).
 1.  326 NLRB 401 (1998)
ŠThe Board adopted, with mod
i-fications, Judge Ra
ymond Green™s May 31, 1996 decision, and 
found that the Union had conducted an economic strike co
m-mencing on May 31, 19
95, that the strikers had made an u
n-1 All dates hereinafter occurred in 2009, unless otherwise specified.  
At my suggestion, for ease of reference, the General Counsel prepared 
and submitted a document that combined the original compliance spec
i-fication and the a
mendment (GC Exh. 1(d)(d) (the conformed specific
a-tion)).
 2 GC Ex
hs. 1(a)
Œ(f). conditional offer to return to work on June 6, 1995, and that 
Respondent had refused to reinstate them in violation of Se
c-tion 8(a)(5) and (1) of the National Labor Rel
ations Act (the 
Act).  The Board further adopted his
 proposed order that R
e-spondent offer immediate and full reinstatement to strikers who 
had not already returned, if necessary dismissing persons hired 
as striker replacements after June 6, 1995; and place on a pre
f-erential hiring list those striker applica
nts for whom positions 
were not immediately available.  Judge Green co
ncluded that 
he lacked authority to determine whether employees had e
n-gaged in a jurisdictional strike in violation of Section
 8(b)(4)(D) of the Act, as Respondent had co
ntended.
 2.  An 
unpublished Board Order of July 27, 1999
ŠOver R
e-spondent™s objections, the Board granted the General Cou
nsel™s 
motion to clarify its order in the above, specifically fin
ding that 
on June 6, 1995, the strikers had made an uncond
itional offer to 
return to wo
rk.
 3.  247 F.3d 1307 (11th Cir. 2001)
ŠThe court issued a 
judgment temporarily denying enforcement and remanding the 
ma
tter ﬁfor a thorough discussion of the evidence supporting 
the Board™s determination of the Union™s ba
rgaining position,ﬂ 
which had been 
contrary to the judge™s, in connection with the 
issue of whether the Union had demonstrated an unlawful juri
s-dictional o
bjective.  
 4.  344 NLRB 1033 (2005)
ŠIn addressing the court™s r
e-mand, the Board co
ncluded that the Union had not engaged in 
an unlawful
 jurisdictional strike.  The Board rea
ffirmed its prior 
decision reported at 326 NLRB 401 (1998), as clarified by this 
opinion and the Board™s July 27, 1999 Order. 
 5.  334 NLRB 934 (2001
)ŠThe Board adopted, as modified, 
Judge Pargen Robertson™s decision, 
and found that R
espondent 
had violated Section 8(a)(5) and (1) of the Act by refusing to 

bargain in good faith with the Union since October 27, 1999, 

and refusing to furnish requested i
nformation that was relevant 
to the Union™s performance of its duties a
s bargaining repr
e-sentative, to wit, reques
ts in letters of May 7, June 14 and 
23, 
1999, pertaining to work that Respondent performed for any 

governmental entity for the 3
-year period prior to May 7, 1999, 
and payroll records for all of R
espondent™s projec
ts in the two 
counties for the period from April  23
ŒOctober 27, 1999.
 6.  213 Fed. Appx. 781(11th Cir. 2006)
ŠThe Court granted 
the Board™s applications for enforcement of its Orders in both 

326 NLRB 401, as clarified, and 334 NLRB 1033.  The 
court 
rejecte
d all of Respondent™s challenges to the Board™s findings 
that Respondent refused the Union™s requests for payroll re
c-ords, refused to bargain collectively, and refused to reinstate 

strikers, and that the Union™s bargaining position did not ev
i-dence an unla
wful jurisdictional dispute.  I take a
dministrative 
notice of the following.  On February 6, 2008, Respondent filed 

a Motion to Partially Recall the 
Court™s Fe
bruary 27, 2007 
Mandate regarding its December 27, 2006 Opi
nion, essentially 
arguing that a barga
ining unit no longer
 existed.
3 The Court 
denied the motion on February 25, 2008.
4 3 See GC Br. at attachment A.
 4 See GC Br. at attachment C.
                                                                                                                        GIMROCK CONSTRUCTION
 531 Pursuant to notice, I conducted a trial in Miami, Florida, on 
June 1
Œ4, at which the parties had full opportunity to be heard, 
to examine and cross
-examine witnesses, and to
 introduce ev
i-dence.    
 I would not permit Respondent to relitigate before me facts 
or legal conclusions already addressed an
d decided by the 
Board and the c
ourt, or allow Respo
ndent to raise arguments 
that it should have timely brought up to the Boa
rd or
 the c
ourt 
during the lengthy (decade
-long) ULP procee
dings.  I adhere to 
those rulings as comporting with well
-settled legal prec
edent 
and the nature of compliance cases.  See, e.g., 
Triple A Fire 
Protection, Inc.
, 353 NLRB
 838 (2009); 
Daniel Fluor, Inc.
, 353 
NLRB 133
 (2008); 
Sceptor Ingot Cas
tings, Inc.
, 341 NLRB 
997, 998 (2004); 
Paolicelli
, 335 NLRB 881, 883 (2001).  
Moreover, under Section 10(e) of the Act (29 U.S.C. Sec. 

10(e)), 
I lack authority to modify the c
ourt™s December 27, 
2006 Judgment.  See 
Fl
uor Daniel, Inc.
, 351 NLRB 103, 103 
(2007); 
Sceptor Ingot Castings
, ibid at 997; 
Grinnell Fire Pr
o-tection Systems Co.
, 337 NLRB 141, 142 (2001). 
 In the interests of full due process, I 
afforded Respondent 
considerable latitude in presenting evidence.  As 
I frequently 
stated at the trial, the requirements for a respo
ndent™s answer 
and its evidentiary burdens in a compliance proceeding are not 
the same as at ULP hearings, as the Board and the courts have 
long reco
gnized.
 I will address substantive burdens of
 proof in the analysis 
section.  As the General Counsel correctly stated both in pretr
i-al motions and at the hearing, Respo
ndent™s answer failed in 
many respects to satisfy the specificity requirements of Se
ction 
102.56(b) of the Board™s Rules and Reg
ulati
ons, to wit:
  As to all matters within the knowledge of the Respondent, i
n-cluding but not limited to the various factors entering into the 

computation of backpay, a general denial shall not suffice.  As 

to such matters, if the Respondent disputes either th
e a
ccuracy 
of the figures in the specification or the premises in the spec
i-fication on which they are based, the answer shall specifically 

state the basis for such disagreement setting forth in detail the 

Respondent™s position as to the applicable premises
 and fu
r-nishing the appropriate su
pporting figures.
  In this regard, Respondent at trial a
ttempted to raise arguments 
that were not contained in its answer, and it produced for the 
first time certain records that it had never previously furnished 
to the Ag
ency.   
 I have duly considered the posthearing briefs that the Ge
n-eral Counsel and R
espondent filed. 
 Issues
 1.  Is Respondent obliged to bargain with the Union and fu
r-nish it with the information it has requested, as ordered by the 
Board and
 the c
ourt?
 2.  Did the General Counsel meet its bu
rden of showing that 
the gross backpay computations in the co
nformed compliance 
specification were not unreasonable or arbitrary?
 3.  Did Respondent meet its burden of showing that the di
s-criminatees failed in
 their du
ty to seek to mitigate Respon
dent™s 
backpay liability?
 4.  Are special bargaining remedies, as the General Counsel 
requests, 
appropriate?
 Witnesses
 The General Counsel called Compliance Officer (CO) De
n-ise Rickenbacker; Lloyd Hunt and Dick Kruller, Respond
ent™s 
sole co
-vice presidents and sole co
-owners, as adverse witnes
s-es under Se
ction 611(c); and Gary Waters, the Union™s business 
manager. 
 Respondent called Hunt; discriminatees (in alphabetical o
r-der) Murray Chi
nners, Alfred Duey, Joseph MacNeil (who 
testified by telephone),
5 Barney 
Sims, and James Wilkerson, 
Sr., 
and Waters as a 611(c) witness.  
 Rickenbacker testified credibly, and I have no reason to 
doubt her performance as a Board agent and CO in formulating 
backpay determinations, especially viewed
 in the light of bac
k-pay stretching back over 14 years and Respondent™s failure to 

provide her with adequate documentation.  Regarding the latter, 
I find it significant that Respondent had boxloads of do
cu-men
ts, including personnel files, 
potentially relev
ant to backpay 
computations that it presented to Rickenbacker and Attorney 
Diaz on May 29, pursuant to the General Cou
nsel™s pretrial 
subpoena duces tecum.  General Counsel™s Exhibits 16 and 17, 
payroll reports for May 19
Œ25 and Nove
mber 3
Œ9, 1996, were 
documents that R
espondent first provided on that date.  Yet, 
Rickenbacker had requested such doc
uments as far back as 
January 2007.  I also note Rickenbacker unrebutted testimony 

that prior to the issuance of the February 27 specif
ication, R
e-spondent represe
nted that it had provided all of the records in 
its possession.
 In contrast, Hunt, who provided most of the testimony on 
behalf of R
espondent™s contentions, was not credible.  I base 
this conclusion in part, but by no means exclusively, on my 
observations 
of his demeanor and the manner in which he test
i-fied.  He seemed clearly uncomfortable, his attitude was mar
k-edly defensive, he avoided eye contact with me when I asked 
him questions, and he did not a
ppear to make a sincere attempt 
to answer questions that
 required some thought.  In sum, he 
struck me as antagonistic to the whole process.
 Even aside from the above, I would not find his testimony 
credible.  Hunt has been a co
-owner since Respondent began 
operations in 1986, employs 50
Œ60 people, and handles t
he 
administrative side of the business, including estimating, bi
d-ding contracts, insurance, and bonding.
6  I note his testimony 
that at times both he and Kruller personally engage in maint
e-nance and repair of equipment, reflecting that they have direct 
con
tact with day
-to-day operations. 
 Nevertheless, Hunt professed ignorance of many matters 
about which I would expect him to have some, if not complete, 
knowledge.  For example, he testified that he did not know how 
many cranes R
espondent presently has or wh
at tools are located 
in Respondent™s yard.
 Further, Respondent contends that it no longer has any unit 
employees because it has no crane operators but ﬁco
nstruction 
specialistsﬂ who perform a variety of tasks.  When Hunt was 
5  Discriminatee Joseph Robinson is d
eceased.
 6 Testimony of Kruller at Tr. 501.  
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 532 asked when Respondent started u
sing the term ﬁcrane specia
l-ists,ﬂ he replied, rather conveniently, ﬁI don™t recall.ﬂ
7  I then 
asked him the job titles of individuals who operate cranes and 
related equipment before Respondent started using the design
a-tion of constru
ction specialist.  He 
responded, contrary to his 
earlier answer, ﬁWell, I don™t know there was anything before 
construction specia
list.ﬂ
8  Obviously, at the time Respondent 
entered into an election agreement, it employed persons desi
g-nated as equipment operators, oiler/drivers 
and equipment m
e-chanics.  Indeed, in October 1999, R
espondent™s prior counsel 
conceded the e
xistence of crane operators.
 I also note Kruller™s testimony that certain individuals are 
identified as a crane operators on certified personnel records; 
those who 
would be predominantly opera
ting a crane on the 
particular project.  These would include Robert Collins, John 
Longworth, Luis Pratt, and David Trinidad.  Kruller determines 
who will be designated as a crane operator.  He further testified 
that on a current
 project, two construction specialists are ope
r-ating a crane:  Pratt and Trinidad, with the latter spending about 
half his time on the crane; the former, 10
Œ15 percent.  
 Hunt testified on June 2 that Respondent kept ﬁno written 
record, very little written
 recordsﬂ of maintenance and repair of 
equipment, but that ﬁ[s]ome records are kept on the computer, 
very little.  Some records are found in the accounts payable,ﬂ
9 testimony I find somewhat incredulous for a company with 50
Œ60 employees who o
perate cranes
 that can be worth millions of 
dollars each, according to both Hunt and Kruller.  In any event, 

on the last day of hearing, June 4, he identified General Cou
n-sel™s Exhibit 27 as a repair log, explaining that subs
equent to 
the engineer losing the repair log
, ﬁ[I]t was decided that when 
major repairs were being done, that subsequent to that, he 
would turn it into the office manager, and she would make an 
entry into this log.ﬂ
10  He further testified that the document 
was created prior to September or November 
2008 and is u
p-dated on an ongoing basis.  Thus, he was not fully forthcoming 

in his earlier testimony on the subject.  
 As to documents requested by the Union, Hunt gave a dep
o-sition on October 10, 2007, in which he stated that they were 

not provided becau
se they could not be located.
11  However, 
Hunt also admitted that since June 30, 2005, he has not done 
anything to search for or locate information that the Union 
requested.
 Finally, when asked on cross
-examination for records sho
w-ing locations where two co
mparators, Longworth and Claudius 
Samuels, performed w
ork since 1998, Hunt answered, ﬁ
I don™t 
know.  We™d have to go looking.ﬂ
12  His answer to whether 
Respondent had records showing the dates that Longworth 

performed certain work and operated a particular 
piece of 
equipment was ﬁWe could piece that together, yes.ﬂ
13 Obviou
s-ly, Respondent had not made any efforts to obtain them before 
or during the hearing, despite their undisputed direct relevance 
7 Tr. 330.
 8 Tr. 331.
 9 Tr. 303
Œ30
4.
 10[ Tr. 768.
 11 Tr. 337.
 12 Tr. 766.
 13 Tr. 767.
 to computation of gross backpay. 
 Kruller™s testimony was con
siderably more limited in scope.  
As with Hunt, he appeared evasive in answering questions 
about Respondent™s records relating to maintenance and repair 
of equipment.  He answered somewhat equivocally, ﬁNot rea
l-
ly, no,ﬂ when the General Counsel asked if Re
spondent mai
n-tained such records.
14  He then testified that the maint
enance 
engineer had maintained such a log but lost it about 5 or 6 
months ago and did not know if he had started another one, 

saying
, ﬁI™d have to talk to him.ﬂ
15  Again, Hunt™s testimony o
n June 4 and General Counsel™s Exhibit 27 reflect that such a log 
has been maintained on a continuous basis since at least N
o-vember 2008, and I cannot believe that Kruller was not aware 
of its existence.  In this regard, he testified
, ﬁWe™re a small 
organi
zation.  We™ve owned the equipment for a long time and 
we ge
nerally pretty much know exactly what™s been done to 
it.ﬂ
16  He also professed not to know if Respondent is required by 
its insurance liability carrier to maintain any records or doc
u-ments about ma
intenance and repair of equipment.  Granted, he 
testified that Hunt handles the administrative side.  Neverth
e-less, as one of two co
-owners of the business since 1986, I 
would expect him to know the answer.  The same holds true for 
his knowledge of whether
 Respo
ndent bid on any Miami
-Dade 
freeway projects for which it requested and received info
r-mation in 2008 and 2009.  He answered, ﬁI don™t believe so.ﬂ
17  He similarly hedged his a
nswer as to whether Respondent had 
discussed working on any of these project
s with 
other 
contra
c-tors by replying, 
ﬁProbably.ﬂ
18   For the above reasons, I do not find that Respondents
, co-owners were co
mpletely candid or reliable witnesses.
 I generally credit the discriminatees, all but one of whom are 
retired.  They a
ppeared to be
 straightforward, and they readily 
answered questions, whether posed by the General Counsel, 

Respo
ndent™s counsel, or me.  I take into account that they were 
asked about events occu
rring over many years and as far back 
as 1995.  
 Facts
 Based on the entire 
record, including testimony, my observ
a-tions of witness™ d
emeanor, documents, stipulations, and all 
previous findings of fact and orders of
 the Board, as enforced 
by the c
ourt, I find the following.
 Respondent is a heavy civil contra
ctor specializing in ha
rbor 
and marine construction in South Florida and the Cari
bbean.  
Since starting business in 1986, it has maintained an office and 
place of business in Hialeah Gardens, Miami
-Dade County, 
Florida (the facility).  The Board has previously found jurisdi
c-tion
.    Pursuant to a Stipulated Election Agre
ement, the Union won 
an election on March 3, 1995, and was certified on March 20, 
1995, as the bargaining representative of Respondent™s equi
p-14 Tr. 504.
 15 Ibid.
 16 Tr. 507.
 17 Tr. 526.
 18 Ibid.
                                                                                                                        GIMROCK CONSTRUCTION
 533 ment operators, oiler/drivers and equipment mechanics e
m-ployed in the t
wo counties.
 The Union called an economic strike co
mmencing on May 
31, 1995, and the strikers, including the discriminatees, made 
an unconditional offer to return to work on June 6, 1995.  R
e-spondent has never made the discriminatees offers of full and 
imm
ediate reinstatement.   
 Union™s Requests to Bargain and for Info
rmation
 The Unio
n, by letters of May 7, June 14 and 
23, 1999, r
e-quested information pertaining to work that Respondent pe
r-formed for any governmental entity for the 3
-year period prior 
to May
 7, 1999, and payroll records for all of Respondent™s 
projects in the two counties for the period from April  23
ŒOctober 27, 1999.
 Respondent failed to provide such records or to meet and 
bargain, and the Union filed ULP charges culminating in the 
Board™s 
Order in 
334 NLRB 934.  Soon after its issuance, W
a-ters faxed and mailed a series of letters to Hunt, as follows.
 By letter of July 12, 2005, Waters r
equested bargaining and 
stated that he was available on 3 days the following week.
19  By 
letter of July 25,
 he said that he had r
eceived no response and 
asked for one by July 29.  
 By letter of July 27, 2005, Waters requested the following 
information:
  1. 
A list of bargaining unit employees (equipment o
p-erators, oiler/drivers and equipment mechanics) currently
 employed in the two counties, including the employee™s 
current address, telephone number, date of hire, benefits 

provided, job classific
ation, and wage rate.
 2. 
The information requested by the Union in its letters 
of May 7, June 24, and July 23, 1999, in
cluding payroll 
and certified payroll records pertaining to Respondent™s 
work for any governmental entity for the 3 years ending 
May 7, 1999, and payroll records for all of Respondent™s 
projects within the Union™s geographical jurisdiction for 
the p
eriod A
pril 23
ŒJuly 23, 1999.
  By letter of September 22, 2005, Waters stated that he had 
received no response either to the Union™s request to begin 
negotiations or to the request for info
rmation.  He advised that 

the Union had filed ULP charges.
 Following th
e court™s December 27, 2006 Judgment enfor
c-ing the Board™s Orders, Rickenbacker sent a letter dated Jan
u-ary 24, 2007
, to Caulkins.  She cited the decision and listed 
Respondent™s obl
igations
Šsupply the Union with information 
it had requested in May
ŒJuly 1999;
 meet and bargain, on r
e-quest; and comply with n
otice
-posting requirements.
20  By letter of January 17, 20
07, Waters also referenced the 
court™s decision, including the portion ordering Respondent to 
meet and bargain with the Union upon request.  He made a 
request to meet and bargain and gave January 26, 29, or 30 as 
dates that he was available.
 By letter of February 27, 2007, Waters stated that he had r
e-19 See Jt. Exh. 1, which represents all written correspondence b
e-tween the Union and Respondent in 2005 and thereafter.  
 20 GC Exh. 2.  All of Rickenbacker™s le
tters to Caulkins were also 
faxed.
 ceived no r
esponse to his January 17 letter or to a message on 
Hunt™s voice mail earlier that day, in whi
ch Waters asked Hunt 

to call him to arrange a meeting.  He concluded, ﬁI am assu
m-ing by your failure to respond, you are defying the court™s o
r-der.  Please contact me as soon as possible if my assumption is 

inco
rrect.ﬂ
 By letter of December 19, 2007, Water
s sent a ﬁnotice of our 
demand to bargainﬂ over any and all issues related to bargai
n-ing unit employees or former bargaining unit employees affec
t-ed by the decisions a
nd orders of the Board and the c
ourt, i
n-cluding compensation for back wages, loss of pens
ion ben
efits, 
health care, life insu
rance, and  reinstatement.  He asked Hunt 
to respond as soon as possible and stated that he was available 

to meet on any weekday of the first or second week in 
January 
2008.
 By letter of the same date, Waters made anothe
r request for 
information.  First, he reiterated what the Union had r
equested 
in the first paragraph of its July 27, 2005 le
tter, set out above.  
He further requested a listing of any and all construction pr
o-jects for which Respondent submitted bid pr
oposa
ls relating to 
construction pr
ojects in the two counties since January 1, 2007.
 Caulkins, by letter of December 27, 2007, advised Waters 
that this law firm was representing Respondent.  As to the D
e-cember 19 letter respecting information, Caulkins stated t
hat 
Gimrock currently had no construction projects in the two 
counties and, therefore, it had no information to pr
ovide to the 
Union.  He further stated that Respondent had not submitted bid 
propo
sals for any construction projects in either county from 
Jan
uary 1, 2007
, to the pr
esent.  The parties stipulated that this 
letter was Respondent™s sole response to all of Waters™ letters 
from January 17, 2007
ŒMarch 10, 2008.  It is undisputed that 
Respondent has provided no other inform
ation to the Union and 
has f
ailed and r
efused to meet and bargain with the Union to 
date.
 By letter of January 3, 2008
, to Caulkins, Waters stated that 
his information request had asked for information on any ba
r-gaining unit employees working in the two counties and that 

the Union ha
d reason to believe that a unit employee, an 
equipment mechanic, was performing unit work at Respon
d-ent™s facility, located in Miami
-Dade County.  Waters asked for 
the requested information pertinent to this unit employee.  
 Waters further stated that he h
ad not yet received a response 
to his request for dates to bargain over any and all issues related 
to unit or former unit employees a
ffected by the Board and 
court orders, i
ncluding compensation for back wages, loss of 
pension benefits, health care, life i
nsu
rance, and reinstatement.  
He asked Caulkins to let him know as soon as possible of his 

avai
lability to meet and negotiate, saying that he was available 
to meet on any weekday of the second week in Jan
uary.
 Finally, by letter of March 10, 2008
, to Caulk
ins, Waters 
again requested the i
nformation requested in the first paragraph 
of his July 27, 2005 letter, regarding unit employees.   He also 
again requested dates to bargain over any and all issues related 
to unit or former unit employees affected by orde
rs of the 
Board and the c
ourt, including reinstatement and/or prefere
ntial 
hire for former strikers; backpay owed to former striking e
m-ployees; loss of pension benefits, health care, and life insu
r-
ance; or any other losses that the a
ffected employees suffe
red 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 534 due to Respo
ndent™s ULP™s.  Waters again asked Caulkins to let 
him know as soon as poss
ible of his availability to meet and 
negotiate, stating he was available on March 17, 19, or 21, 
2008, or any weekday the following week.
 The General Counsel™s Compl
iance Spec
ification
 By letter of January 24, 2007
, to Caulkins, Rickenbacker r
e-ferred to the j
udgment as it related to the discrimin
atees, and set 
out the following as Respondent™s obligations to co
mply:
21 1.  Upon application, offer to those strikers who h
ad not yet 
returned immediate and full reinstatement to their former or 
substantially equivalent positions, dismis
sing if necessary all 
persons hired as striker r
eplacements after June 6, 1995, and 
place on a preferential hiring list those striker a
pplican
ts for 
whom positions were not i
mmediately available.
 2.  Make whole any of the strikers for any loss of earnings 
and other benefits suffered as a result of the refusal to rei
nstate 
them to their former jobs as per the Board™s remedy.  
 3.  
Within 14 days 
of a request, make available to the Board 
for examination and copying all payroll and other records ne
c-essary to analyze the amount of backpay due.
 4.  
Comply with the notice
-posting requirements.
 She further stated that it was necessary for Respondent to 
furnish her the following payroll and record information in 
order to calculate backpay:
 1.  An alphabetized list identifying, by name, each employee 
who performed unit work for Respondent in the two cou
nties 
during the period June 6, 1995
, to pr
esent, toge
ther with the 
following inform
ation:
  (a) 
Beginning and ending dates of employment.
 (b)
Hourly rate(s) of pay received, and effe
ctive date(s).
 (c) 
Job pos
ition/classification held.
 (d) 
Assigned shift and work hours.
 (e) 
Identity of each jobsite(s) worked an
d county loc
a-tion.
  2.  Payroll (weekly or biweekly) r
ecords listing the names of 
all employees who performed unit work for Respondent in the 
above counties for the above period, i
ncluding straight time and 
overtime hours. 
 3.  Weekly or biweekly payroll r
ecords showing the actual 
dollar cost, or amount of any copayment that unit employees 

were required to pay and/or contribute to receive health and 
welfare benefits for the above period.
 4.  Hourly pay rate received by each of the discriminatees at 
the time
 of the strike on May 31, 1995.
 5.  Documents and records showing the names of employees 
and equipment operated, dates employees operated 
the
 equi
p-ment, and the names and locations of the jobsites covering the 
above period.
 6.  A list of all fringe benefit
s that Respondent provided to 
any unit employee during the above period for hourly paid 

employees, including holiday pay, bonuses, sick leave, vac
a-tion, etc.
 7.  A summary description of each fringe benefit identified in 
No. 6, together with any applicable
 eligibility requirements and 
21 GC Exh. 3.
 the dollar cost or copayment (if any) required to be paid by 

employees.
 Rickenbacker requested that the above information be fu
r-nished to the Regional O
ffice by close of business February 6, 
2007, and stated that following rec
eipt of said i
nformation, the 
Region at a later date would provide Respondent with prelim
i-nary make
-whole backpay calculations.
 On May 31, 2007, Barbara O™Neill of the Contempt Litig
a-tion and Compliance Branch of the General Counsel had a su
b-
poena duces te
cum issued on Respondent, directing it to pr
o-duce the following documents at the Miami Resident Office on 
June 13:
22 1.  All documents reflecting Respondent™s compliance with 
the Court™s Judgment of December 27, 2006, including doc
u-ments that would reflect 
that:
  a. The discriminatees have been offered immediate r
e-instatement and/or placed 
on a preferential hiring list if no 
positions were immediately avai
lable.
 b. Respondent provided the information requested in 
Rickenbacker™s Jan
uary 24 letter.
 c. 
The two 
Notices to Employees have been signed, 
dated, and posted.
 d. 
The information the Union requested in May
ŒJune 
1999 has been provided to the Union.
 e. 
Respondent has met and bargained or made a
r-rangements to meet and bargain with the Union, and is 
contin
uing
 to meet and bargain.
  2.  If full compliance has not been achieved, all documents 
establishing R
espondent™s reasons and/or defenses 
for failure to 
comply with the court j
udgment, including documents that 
would reflect, for the period from December 27, 200
6, to pr
e-sent:
  a. The identification of Respondent™s jobs, including 
geographic location of job sites by address, city, and cou
n-ty. b. Identification of all of Respondent™s bids, inclu
ding 
geographic location of job sites by address, city, and cou
n-ty, inc
luding currently pending bids, bids that R
espondent 
successfully o
btained, and those that it did not.
 c. Identification of other individuals, entities, and/or 
employers (names and addresses) to whom Respondent 
provided equipment and/or equipment operators,
 including 
the geographic location of the jobsite by address, city, and 
county.
 d. Payroll records listing the names of all employees 
who performed unit work 
for Respo
ndent.
 e. An alphabetized list of employees who performed 
unit work for Respondent, toget
her with the following i
n-formation:  beginning and ending date(s) of  emplo
yment; 
hourly rate(s) of pay received, and effective date(s); job 
position/classification held; assigned shift and work hours; 
and identity of each 
jobsite(s) worked and county loc
ation.
  I take administrative notice that the above branch of the 
Board initiated pr
oceedings against Respondent in 
NLRB v. 
22 GC Exh. 4.
                                                                                                                        GIMROCK CONSTRUCTION
 535 Gimrock Construction, Inc., Lloyd Hunt
, Case No. 07
Œ22366
ŒMCŒMartinez (S.D. Fla.), and that Judge Jose Martinez issued 
an amended ord
er on September 13, 2007.
23  He appa
rently 
ordered Respondent to post a notice and provide inform
ation 
pertinent to the discriminatees to the NLRB b
ecause, by letter 
of September 21, 2007
, to O™Neill, Caulkins stated that without 
waiving Gimrock™s right to 
seek relief from Judge Ma
rtinez™ 
order, Respondent was providing responses to the NLRB su
b-poena, by Federal Express delivery to O™Neill™s office.
24 His responses were as follows:
  1(a) (discriminatees were offered immediate
 rei
n-statement)
ŠﬁNo documents 
have
 been located.ﬂ
 1(b) (payroll records
 that Rickenbacker requested)
ŠNo documents were pr
ovided.  ﬁSome of these documents 
do not exist.  Many of the other requested doc
uments were 
lost as a result of a hurr
icane or are missing as a result of a 
move of the C
ompany™s office.   However, our client has 
sent you all of the documents respo
nsive to the January 24, 
2007 letter that the Company located to this date.ﬂ
 1(c) (notices to employees)
ŠCopies are being provi
d-ed.
25 1(d) (information the Union requested in 1999
)ŠNot 
provided ﬁbecause the Company cannot locate this info
r-
mation.ﬂ
 1(e) (bargaining with the Union
)ŠNo documentation 
in the Company™s possession.
 2(a) (identification of Company™s jobs)
ŠIs being pr
o-vided.
 2(b) (bids)
ŠNone pending on December 27, 2006 to 
present.
 2(c) (others to whom the Company provided equi
p-ment/equipment operators)
ŠNo documents e
xist.
 2(d) (payroll records)
ŠBeing pr
ovided.
 2(e) (alphabetized list of employees performing unit 
work)
ŠBeing provided.
   By letter of September 27, O™Neill sum
marized the contents 
of the 12 Federal E
xpress boxes/packages that Caulkins had 
sent, as follows:
26  Box 1
Špayroll, vacation information, and emplo
y-men
t applications for the payroll 
periods ending 10/18/03
Œ1/22/05.
 Box 2
ŠSame documents for 1/1/06
Œ2/18/07.
 Box 3
ŠSame documents for 2/12/05
Œ12/25/05, plus 
binder payroll r
ecords.
 Box 4
ŠTimecards for 9/30
Œ12/23/00, 4/26/03
Œ5/7/05.
 Box 5
ŠTime cards for 4/21/02
Œ4/20/03, 5/14/05
Œ9/24/06, plus paycheck records from the late 1990™s, mos
t-ly 1997
Œ1999.
 23 See GC Exh. 5.
 24[ GC Exh. 5.
 25 The notices were posted on September 20 and October 15, 2007.  
See GC Exhs. 9 & 10.
 26[ GC Exh. 6.  This was the first time that Respondent provided any 
payroll re
cords to the 
NLRB.  Tr. 205
. Box 6
ŠPaycheck re
cords from 1997
Œ1999, check re
g-isters from 8/12
Œ12/21/05 and 8/30
Œ12/20/06, and checks 
from 4/30
Œ11/06/05.
 Box 7
ŠCertified paychecks for 9/21/03
Œ9/10/04, 
10/03/04
Œ6/18/05, 12/12/05
Œ1/1/07, & 2/18
Œ9/9/07; check 
registers for 1/13
Œ8/25/06.
 Boxs 8
Œ12ŠCashed c
hecks for 1/10/97
Œ8/03/01.
 Box 13
ŠDisks with certified and other payroll records 
for 2004
Œ2006, and the first three quarters of 2007.
  By letter of November 10, 2008, Ricke
nbacker sent Caulkins 
preliminary net backpay calculations, stating that ﬁ
[t]
he bac
k-pay figures were calculated based on the information that is 
currently available to the Region.  Please note that the e
nclosed 
materials contain only preliminary calcul
ations, which may be 
subject to revision by the Region.ﬂ
27 She explained that gross backp
ay was computed utilizing the 
pre
-ULP ear
nings of the discriminatees, calculated on the basis 
of the discriminatees™ total wages earned from Respondent in 
1995 divided by the number of weeks Respondent e
mployed 
them prior to June 5, 1995.  She noted that t
he accrued interest 
amounts went through the fourth quarter of 2008 (Q4
-2008) 
only.  The sum total for bac
kpay, interest, and FICA match 
amounted to $293,555.73.
 The original compliance specification, issued on February 
27, modified the period for which th
e pre
-ULP earnings of the 
discriminatees was used as the basis for gross backpay, limiting 
it to the period from June 6, 1995 through Q2
-1998; for later 
periods, the earnings of comparator e
mployees were used.
28  Rickenbacker testified that she made this ch
ange in methodol
o-gy because three of the discriminatees had a substantial bac
k-pay period, she had some company records concerning co
mpar-ator earnings starting in Q3
-1998, and she did not want to pre
j-udice those discriminatees by not taking into a
ccount cha
nges 
in pay rates, hours, or conditions that might have o
ccurred 
through the years.
 Rickenbacker further testified that in pr
eparing the February 
27 specification, she relied on pre
-ULP earnings of the discri
m-inatees (for the period through Q
-2 1998), reco
rds in the unde
r-lying ULP case for portions of 1998 and 1999, and re
cords that 
Respondent provided (in September 2007) for po
rtions of 
2003
Œ2007.  Judge Green had found that two
Œfour permanent 
replacements were hired before the uncond
itional offer to r
e-tur
n to work, but he did not name them.  
 At the time the specification was i
ssued, Respondent had not 
provided Rickenbacker with sufficient records for her to dete
r-mine when any of the alleged perm
anent replacements started 
working or stopped working, when p
ositions otherwise became 
available for any of the alleged permanently replaced emplo
y-ees, or when new employees were hired after June 6, 1995.
 As to the premise in the specific
ation that each discriminatee 
would have continued to be employed in the journe
yman 
equipment position during his backpay p
eriod, Rickenbacker 
based this on Judge Green™s finding that equipment operators 
transferred 
from one job to another and on c
ompany job labor 
27 R. Exh. 1.
 28 GC Exh. 1(g) at 4
Œ5. 
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 536 reports and certified  payroll reports provided for parts of 
2003
Œ2007
. Rickenbacker selected as comparator employees those ide
n-tified in Respondent™s records as crane operators.
29  In dete
r-mining their wages, she used payroll records that Respondent 

had provided, as well as doc
uments in the underlying ULP 
proceeding.  In qua
rters for which R
espondent had provided 
substantial payroll records, Rickenbacker added up gross ear
n-ings from the comparators and divided it by the number of 
comparators to arrive at the average weekly earnings, which 
she added up to get the average quart
erly earnings. 
 For quarters for which she had inadequate information to 
formulate comparator ear
nings, Rickenbacker le
ft them blank 
(shaded gray) in a
ppendix B to the speci
fication.  Timecards 
and cancel
ed checks could not be used for calculation, because
 timecards did not give wage rates paid at time or overtime, or 

job classific
ation; cancel
ed checks did not give the job, hourly 
rate or hours worked, but only net pay.  Instead, she carried 

over the average quarterly earnings from the previous qua
rter 
for
 which she could make a calculation.  Most notably in this 
regard, she carried over the $14,911 in Q3
-1999 to Q4
-1999 
through Q3
-2003.  Where weeks in a qua
rter were missing, she 
added up and averaged the other weeks to compute the quarte
r-ly earnings.  App
endix B ended
 Q4-2007 because the last re
c-ords Respondent provided were as of September 2007.
 On April 2, Rickenbacker prepared a summary of compl
i-ance related doc
uments, based on records that Respondent had 
furnished.
30  For 1998, she had cert
ified payroll
 records for 26 
weeks; for 1999, 29 weeks; and for 2000
, 20 weeks.  She had 

equipment o
perator jobsite information (with names of equi
p-ment operators) for 6 weeks in 2003, 50 weeks in 2004, 19 
weeks in 2005, 47 weeks in 2006, and 25 weeks in 2007. 
 On May 
22, the Region issued an amendment to the compl
i-ance specification,
31 providing ending dates for the per
iods of 
backpay for all discriminatees but one (Duey).  
 On May 29, Respondent permitted Ricke
nbacker and Harvey 
access to n
umerous boxes of documents, i
ncluding personnel 
files, pursuant to the General Counsel™s pretrial subpoena duces 
tecum.  They spent the entire day reviewing those r
ecords but 
did not have adequate time to go through all of them.  Subpo
e-naed doc
uments were not segregated from other doc
uments, nor 
were the personnel files of the equipment operators separated 
from all other personnel files, except for Longworth™s and 

Samuel™s.  Rickenbacker became aware that Respondent po
s-sessed documents that potentially could have been used to d
e-termine
 when positions became available for any replaced di
s-criminatee, as she had requested in her January 24, 2007 letter.  

Rickenbacker te
stified without controversion, and I find, that 
prior to the issuance of the February 27 specification, R
espo
nd-ent represe
nted that the records it had furnished to the Agency 
were all of the records in the Company™s possession.
 Respo
nd-29 Respondent™s prior counsel asserted that two of them (Joseph R
o-
driguez and Samuels) were unit employees, in addition to five equi
p-
ment operators, in an October 27, 1999 letter to Kathleen 
Phillips, the 
Union™s attorney.  See GC Exhs. 11 & 12. 
 30 GC Exh. 8.
 31 GC Exh. 1(r).
 ent never provided a complete list of all equipment operators 
employed since June 6, 1995.
 On the opening day of trial, Respondent provided the
 Gen-eral Counsel with certified payroll reports for payroll p
eriods 
ending September 30, 2007
ŒMay 24, 2009 (some weeks are 
missing).
32  They reflect employees designated as ﬁcrane oper
a-torsﬂ on a continuing basis throughout, most fr
equently three 
weekly.  T
he certified payroll records classify employees in 
accordance with prevailing wage standards, and those ident
ified 
as crane operators are those who would be predominantly ope
r-ating the crane on that project.  Nonsupervisory e
mployees so 
designated by
 Krull
er include Collins, 
Timothy Davis, Lon
g-worth, Pratt, and Trinidad.  
 Respondent™s ﬁconstruction specia
listsﬂ perform a variety of 
functions, including operating cranes and other equipment as 
part of their duties.  Kruller testified that two of them are ope
r-ating cranes on a cu
rrent project (not in the two counties): Pratt, 
who spends about half his time performing such work, and 
Trinidad, 10
Œ15 percent.
 To a varying degree, about 20 construction specialists do 
maintenance and repair work.  Kruller considers
 three of them 
able to perform more complex r
epairs:  
Collins, Danny Mellon, 
and Trinidad; and Lon
gworth capable of ﬁmoderatelyﬂ complex 
repair work.  Minor repairs on equipment are generally made 
on jobsites, but work on smaller equipment or unused equi
p-ment is often done in the f
acility yard.  Construction specialists 
may assist Kruller in making r
epairs in such situations.  At the 
yard, cranes or forklifts are used for loading.  Construction 
specia
lists, especially Danny Milian, may operate them.  
 Four 
equipment operators pe
rformed work in Miami
-Dade 
County in the years 2003
Œ2007, as follows (the CO used all of 
them as comparators
):33  2003 
Œ 87th Ave. Bridge (Cooper Howell & Bernardo 
Sando)
 2004 
Œ 87th Ave. Bridge (Howell & Longworth); Gi
m-rock yard (Howe
ll) 2005 
Œ Gimrock yard (Collins & Sando); MDX (Co
l-lins & Sando)
 2006 
Œ Gimrock yard (Collins & Sando); MDX 
(Longworth & Sando)
 2007 
Œ Gimrock yard (Collins & Longworth) 
  Kruller and Hunt testified that Respondent has no current 
projects in the two counti
es.  However, Respondent has shown 
recent interest in performing work in Miami
-Dade County.  

Thus, Kruller testified that since April 30, 2008, Respondent 
has been a ﬁplan holderﬂ for at least four projects on the Miami
-Dade freeway system
.34  He explained 
that the Company b
e-comes a plan holder when it is consi
dering whether to bid.  He 
further testified that Respondent ﬁprobablyﬂ di
scussed with 
other contractors working on some of the projects.
35 32 GC Exh. 28.
 33 See GC Exh. 8.
 34 See GC Exhs. 21
Œ24, plan holder lists posted June 3, 2008 (Do
l-phin Expressway); April 30, 2008 (Dolphin Expressway); January 30, 
2009 (SR 
924); and April 28, 2009 (SR 924), respectively.
 35 Tr. 526.
                                                                                                                        GIMROCK CONSTRUCTION
 537 The Discriminatees and Mitigation
 All of the discriminatees co
operated in submitting to the R
e-gion periodic reports of their interim earnings and job searches.  
The Region also obtained Social Security earnings reports on 
all the discriminatees shortly after December 2004 for the years 
1995
Œ2004 and, sometime after D
ecember 2007, for Duey™s 
records for 1995
Œ2007.  The Region might have also gotten two 
such reports for one of the other discriminatees.  If the discri
m-inatee did not submit an authorization for the Region to obtain 

Social Security reports, the Region o
btained earnings records 
from the Florida Department of Revenue.  Rickenbac
ker used 
both the latter and Social Security r
eports to arrive at interim 
earnings calcul
ations in approximately October 2008.        
 After issuance of the February 27 specification, 
Rickenbac
k-er received trust fund reports showing contributions made by 
interim employers to the Union™s trust funds.
36  She later pr
o-vided them to Respondent.  They reflected the discrimin
atees™ 
work only for unionized employers, as opposed to the Federal 
and State agency records that encompassed all e
mployment.  
She did not use these records to determine interim earnings 

because they did not tell the wage rate, type of hours worked 
(straight, time
-and
-a-half, or double), or type of work pe
r-formed.  Attorney
 Harvey did crosscheck the employers listed 
in the trust fund reports with the Region™s other records.
 After February 27, Rickenbacker also received further i
n-formation about interim earnings of MacNeill, and she accor
d-ingly changed his net backpay in the 
May 22 amendment to the 
specification.  Also in the amendment, Sims™ net backpay was 
reduced because the Region had inadvertently erred in its orig
i-nal calculation.
 None of the discriminatees ever said anything to Ricke
n-backer that led her to b
elieve they 
were breaching their duty to 
mitigate.
 The following reflects the dates that R
espondent™s backpay 
liability ceased, as per the conformed specification, and the 

testimony of certain discriminatees that R
espondent contends 
shows they failed to mitigate.
 Jose
ph MacNeill
 MacNeill™s backpay period tolled on August 26, 1995, the 
date he withdrew from the Union and returned to work for 
Gimrock.
 James Wolf
 Wolf™s backpay period tolled on about January 8, 1996, 
when he obtained reemplo
yment with Gimrock.
37 Joseph Rob
inson
  Robinson passed away on or about A
ugust 1, 1996, ending 
his backpay period.  No evidence was adduced to controvert the 

CO™s calculations concerning his i
nterim earnings.
 36  R. Exh. 2, generated on their face on April 2.
 37  During the trial, Respondent shifted its version of the date when 
Wolf returned, as e
ither in June or September 1995.  In any event, 
Respondent
™s counsel conceded that Gimrock has no records showing 
that Wolf went back to work prior to the January 8, 1996 date in the 
conformed specification.  Tr. 718, 723.
 James Wilkerson
 Wilkerson™s backpay period ended on N
ovember 14, 1996, 
when he 
had an injury that prevented him from continuing to 
work.  Between June 5, 1995
, and November 14, 1996, he 
worked as a crane operator for about six other companies, 
mos
tly in Miami
-Dade County.  In all but one, he ope
rated 
equipment similar to that he had 
used at Gimrock.  He obtained 
these jobs through the Union™s hiring hall.  He did not turn 
down any hiring hall referrals or other job offers.
 Murray Chinners
 Chinners™ backpay period ended on November 30, 1999, 
when he retired.  Du
ring this period, he use
d union hiring hall 
referrals to obtain employment as a crane operator.  Some i
n-volved work similar to what he had done at Gimrock, others 
hois
ting up on buildings.  He did the latter at his last interim 
employer, Ebsary Foundation.
 The parties stipulated 
that Respo
ndent™s Exhibit 10 is a trust 
fund
-generated document reflecting jobs for which emplo
yers 
made contributions on Chinners™ b
ehalf.
 Barney Sims
 Sims™ backpay period ended after Oct
ober 1, 2000, when he 
retired. 
 He r
ecalled working, through the Uni
on™s hiring hall 
system/Waters,
38 for four employers during the period b
etween 
June 5, 1995
, and September 30, 2000, either as a crane oper
a-tor or as an oiler.  He rejected two jobs because they required 
operating equipment that he had never used; one i
nvol
ved high 
climbing, the other a large crane that he was afraid to operate.  
Sims joined the Union in 1987.  
 Alfred Duey
 Duey is the only discriminatee to whom the Respondent has 
a continuing liability for backpay until he receives a valid offer 

of reinstat
ement.  Thus, his backpay period extends back 14 
years.  During this period, he sought and received emplo
yment 
through the Union™s hiring hall; through an affiliated hiring hall 
in Orlando, Florida; or by calling around to different comp
a-nies, including fo
rmer employers.
39  General Counsel™s Exhibit 26, which Duey prepared at di
f-ferent times based on his records, is a compilation of his e
m-ployment
 history from November 14, 1994
ŒJanuary 11.   
 He obtained his first job (Gold Coast Crane) on his own, not 
throu
gh the Union™s hiring hall.  His last job, for about 4
-1/2 
years, was with Maxim as a crane operator at various jobsites, 
primarily in Miami
-Dade County and also in Broward County 
and the Orlando area.  He last worked on January 11.   
 Duey voluntarily pro
vided Respondent with a summary of 
the dates he was out of work after the strike and up to Jan
uary 
5,40 and testified that it was ﬁfairly accurate.ﬂ
41  Respo
ndent 
38 R. Br. at 20 states that Sims did not use the hiring hall, but Sims' 
testimony reflects t
hat after the strike, he went there with other discri
m-inatees to sign up for work.  Tr.  576
Œ577.  In any event, I co
nsider 
Waters and the Union™s hiring hall system to be effectively sy
non
y-mous.  
 39 See GC Exh. 25, an interim earnings r
eport he filed with
 the CO 
for Q2
-1996.
 40 R Exh. 5.  This included a total of 5
-1/2 weeks out of work in 
1995, 4
-1/2 weeks from May 30
ŒJune 30, and the last week in Dece
m-                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 538 introduced trust fund records showing contrib
utions unionized 
employers made on Duey™s b
ehalf f
rom August 1996
ŒJuly 
2005.
42  However, Duey also worked for nonunion comp
anies 
that did not make such contributions, recalling Zep Constru
c-tion
 specifically.
 Duey also provided to Respondent a list of jobs he quit or 
from which he was fired du
ring the 14
-year-backpay period.
43 It states that he quit the following:
  1. 
Miami Crane Service, 7/08/03
ŠLack of hours and 
after receiving another job offer.  His work summary r
e-flects no hiatus in employment before the start of the su
b-sequent job.
 2. 
Gold Coast Crane, 
11/13/03
ŠLack of hours.  
Again, his work summary reflects no unemplo
yment after 
this quit.
 3. 
HJ Foundation, 12/10/08 
Œ Unsafe working cond
i-tions and ha
rassment.
  It further states that he was ﬁfiredﬂ from the following:
  1. 
Zep Construction, 5/31/96
ŠAccus
ed of damaging 
equipment.  Duey testified that he denied the allegation 

and that the company did not contest his receipt of une
m-ployment benefits.
 2. 
Gold Coast Crane, 9/24/98
ŠA Crane tower and 
boom fell to the ground while he was lowering it in pr
e-paring 
for a hurricane.  He was told to stay home, and, la
t-er, that the company had no work for him.  Duey testified 
that the crane malfunctioned and that he was not directly 
told that he was fired but concluded that from the comp
a-ny™s actions.  He further testif
ied that Gold Coast subs
e-quently rehired him.
 3. 
Kipp Crane Service, 12/19/99
ŠExpense money 
dispute.  Duey testified that he objected to the amount of 

expense money the company paid him for out
-of-town 
work, and ﬁthe owner said he™d heard enough.ﬂ
 Analysis
 and Conclusions
 Failure to Bargain and Failure to P
rovide I
nformation
 I am not called upon to decide whether Respondent has 
failed and refused to bargain in good faith since Oct
ober 27, 
1999, or has failed and refused to provide the Union with i
n-formation
 it requested on 
May 7, June 14 and
 23, 1999
, that is 
relevant and necessary for its performance of its duties as co
l-lective
-bargaining representative.  As I set out at the begi
nning, 
the Board and the c
ourt have already made these determin
a-tions, and even
 if I di
sagreed, I would have no authority to 
disregard their rulin
gs.  On February 28, 2008, the c
ourt rejec
t-ed R
espondent™s specific argument that it no longer had a duty 
to bargain because there was no bargaining unit.  
 Accordingly, I conclude that Res
pondent has failed to co
m-ber.  This does not suggest that he failed in his duty to mitigate, and I 
decline to find such based sole
ly on statements in the Union™s January 
and April 2005 newsletters and W
aters™ testimony that jobs for crane 
operators were plentiful in South Florida during that p
eriod.  
 41 Tr. 592.
 42 R. Exh. 6.
 43[ R. Exh. 9.
 ply with the Board™s Order and c
ourt™s Judgment as to bargai
n-ing with the Union and providing it with the i
nformation it 
requested.  A contrary result would run counter to the pu
rposes
  of the Act by effectively rewardin
g Responden
t for commi
tting 
ULPs. 
 I note that Respondent™s certified payroll records reveal a 
consistent employment of employees entitled ﬁcrane o
peratorﬂ 
from September 2007 through as late as May 24 of this year; 
four equipment operators performed work in Miami
-Dade 
County in the years 2003
Œ2007; Respo
ndent in 2008 and 2009 
demonstrated an interest in perfor
ming work for government 
entities in Dade county; and, even according to Kruller, R
e-spondent™s employees still perform work that constitutes unit 

work if done i
n the two counties. 
 The General Counsel™s Gross Backpay Computations
 Because Respondent has already been found to have unla
w-fully discriminated against the discriminatees, the presum
ption 
arises that they would have r
eceived some backpay.  
Minette 
Mills, 
Inc.
; 316 NLRB 1009, 1010
Œ1011 (1995)
; Arlington 
Hotel Co.
, 287 NLRB 854, 855 (1987), enfd. on point 876 F.2d 
678 (8th Cir. 1989).  
 As the Board recognized in 
Alaska Pulp Corp.
, 326 NLRB 
522, 523 (1998), ﬁDete
rmining what would have happened 
absent a resp
ondent™s unfair labor practices . . . is often pro
b-lematic and inexact.  Several equally valid theories may be 

available, each one yielding a somewhat difficult result.  A
c-cordingly, the General Counsel is allowed
 a wide discr
etion in 
picking a formula.ﬂ  
See also 
Moran Printing
, 330 NLRB 376, 

376Œ377 (1999).
  Thus, the Region has the burden
 of sho
wing 
only that the gross backpay amounts co
ntained in a backpay 
specification are reasonable and not arbitrary.  
Virginia Ele
ctric 
v. NLRB
, 319 U.S. 533, 544 (194
3); 
Performance Friction 
Corp.
, 335 NLRB 1117, 1117 (2001); 
Atlantic Limo
usine, 
328 
NLRB 257, 258 (1986). 
 Once the General Counsel has a
rrived at such amounts, the 
burden shifts to the respondent to establish a
ffirmative defenses 
that would mitigate its b
ackpay l
iability.  
Atlantic Limousine, 
above at 258; 
Hacienda Hotel & Casino
, 279 NLRB 601, 603 
(1986).
  Any uncertainties in the amount of backpay due are 
resolved in favor of the discriminatee rather than the respon
d-ent, who is res
ponsible for the underl
ying ULP
s that have led to 
the unce
rtainties.  
Alaska Pulp
, above at 522; 
United Aircraft 
Corp.
, 204 NLRB 1068, 1068 (1973).  Indeed, to hold othe
r-wise would effectively punish backpay discriminatees for the 
respo
ndent™s illegal conduct against them.
 I emp
hasize here that Respondent a
dmittedly never provided 
the Region with co
mplete payroll and/or other records and, 
indeed, demonstrated at the very least a lack of dil
igence in 
furnishing them.  This is best illustrated by the fact that R
e-spondent on May 29,
 3 days before the start of trial, first a
l-lowed CO Rickenbacker access to voluminous records with a 
potential bearing on Respondent™s bac
kpay liability
Šnearly 2
-1/2 years after she had requested such documents.  
 Rickenbacker testified that she based her 
gross backpay ca
l-culations on the Board™s findings and conclusions in the unde
r-lying ULP case and on information that Respondent provided.  
                                                                                              GIMROCK CONSTRUCTION
 539 She originally used the discriminatee™s pre
-ULP earnings for 
the entire backpay period but then decided to limit the
 period 
for which she used the discriminatee™s pre
-ULP earnings to 
June 6, 1995
, through Q2
-1998, and to use earnings of compa
r-ator employees for later periods.  She explained that she made 
this change in methodology because three discriminatees had a 
subs
tantial backpay period, she had Company records concer
n-ing comparator earnings starting in Q3
-1998, and she did not 

want to prejudice those discriminatees by not taking into 
ac-count changes in pay rates, hours, or conditions that might have 
occurred throug
h the years.  For comparators, she used emplo
y-ees designated in Respondent™s (incomplete) r
ecords as crane 
operators.  I take administrative notice that the 
Agency™s 
Casehandling Manual Part III specifies both pre
-ULP earnings 
and comparator earnings as al
ternative acceptable methods for 
computing gross backpay, depending on the ci
rcumstances.
44 In light of the applicable precepts set out above, and taking 
into account Respo
ndent™s lack of cooperation and the lack of 
credibility of its principals, I conclude
 that the Region has sati
s-fied its burden of showing that the gross backpay calculations 
in the conformed specification were reasonable and not arb
i-trary.  Accordingly, I accept them in full.
 Mitigation of Backpay Liability
 A discriminatee must exercise ﬁr
easonable diligenceﬂ to o
b-tain interim e
mployment, as opposed to ﬁthe highest diligence.ﬂ  
Ferg
uson Electric Co.,
 330 NLRB 514, 518 (2000); 
Arlington 
Hotel Co
., 287 NLRB 854, 855 (1987), enfd. on point 876 F.2d 
678 (8th Cir. 1989).  Gross backpay is r
educe
d for each period 
for which a respondent can show the discriminatee did not 
make reasonable efforts to obtain emplo
yment.  
An objective 
standard of reaso
nableness is used, with doubt resolved in the 
discriminatee™s favor. 
Midwestern Pe
rsonnel Services,
 346
 NLRB 624, 625 (2006), enfd. 508 F.3d 418 (7th Cir. 2007); 

Lundy Packing Co
., 286 NLRB 141, 141 (1987), enfd. 
856 F.2d 
627 (4th Cir. 1988).  
Consistent with the remedial n
ature of 
compliance proceedings, the bu
rden is not on the discriminatees 
to show that
 they made a reasonable effort to s
ecure interim 
employment but on a respo
ndent to show their failure to do so.  
Black Magic R
esources
, 317 NLRB 721, 721 (1995); 
Southern 
Household Products Co.
, 203 NLRB 881, 881 (1973).
 Respondent first contends that Chin
ners, Sims, and Wilke
r-son failed to mitigate because they sought interim e
mployment 
solely through the Union™s hiring hall.  The only case Respon
d-ent cites in its brief for this proposition is 
Contractor Services,
 351 NLRB 33 (2007).  That case is distingu
ishable.  The di
s-criminatee therein was a paid union orga
nizer or ﬁsaltﬂ who had 
limited his job searches to nonunion emplo
yers.  
 The Board emphasized that it was a salt situation: ﬁOur point 
is simply that where an organizerdiscriminatee™s loyalty to his
 union employer results in an unreasonably limited job search, 
that individual cannot avoid the usual consequences of such an 

insufficient search. . . .ﬂ Id. at 38.   
 On the contrary, in nonsalt cases, ﬁ[t]he Board has long held 
that, in seeking interim e
mployment, a discriminatee need only 
follow his regular method for obtaining work.ﬂ  
Midwestern 
44 Sec. 10540.1, et seq.
 Personnel Services
, above at 626, referencing 
Tualatin Electric, 
Inc.
, 331 NLRB 36 (2000) (discriminatees satisfied their obl
i-gation to mitigate when they follo
wed their normal pattern of 
see
king employment through the union™s hiring hall), enfd. 253 
F.3d 714 (D.C. Cir. 2001).  See also 
Wright Electric
 Inc., 
334 
NLRB 1031, 1031 (2001); 
Seafarers Union (Ist
hmian Lines)
, 220 NLRB 698, 699 (1975). 
 When Chinners, Si
ms, and Wilkerson went out on strike, the 
Union was their certified bargaining representative.  To accept 

Respondent™s contention that they thereafter failed to mitigate 
by li
miting their job searches to the Union™s hiring hall referral 
system would be to 
turn the nature of co
mpliance proceedings 
on its head and reward Respondent for its unlawful discrimin
a-tion against them.  I will not do so.  The same holds true for 
Respondent™s conte
ntion that Wilkerson failed to mitigate when 
he limited his job seeking 
efforts to e
mployment in Miami
-Dade County.  
 Respondent further asserts that Sims and Duey willfully lost 
interim ear
nings by their following conduct.
 Sims turned down two job offers that both required operating 
equipment that he had never used, and one o
f them involved 

high climbing of which he was fearful.  Thus, neither job was 

similar to what he had done at Gi
mrock.  Respondent™s brief (at 
20) cites 
Phelps Dog Corp. v. NLRB
, 313 U
.S. 177, 199
Œ200 
(1941), for the proposition that an employer may mit
igat
e its 
backpay l
iability by showing that the discriminatee engaged in 
a ﬁclearly 
unjustified 
refusal to take 
desirable 
new emplo
y-mentﬂ (emph
asis added).  However, I cannot conclude that his 
refusals were unjustified or that the jobs offered were desirable, 
especially for an older worker such as Sims (he retired 5 years 
after the strike).     
 Duey has quit three jobs in the years since 1995.  The first 
and second, both in 2003, were because of lack of hours, and he 
went to work immediately for other e
mployer
s.  Accordingly, 
those quits had no negative impact on his interim ear
nings.   In 
contrast, the third, in 2008, was followed by 3 weeks of une
m-ployment.  
 When a discriminatee voluntarily quits i
nterim employment, 
the burden is on the Region to show that t
he decision was re
a-sonable.  The General Counsel carries this burden if the interim 
job was substa
ntially more onerous, involved unreasonable 
working conditions, or otherwise gave rise to a legitimate re
a-son for quit
ting.  
Grosvenor Resort
, 350 NLRB 1197, 
1201 
(2007); 
Lundy Packing
, 286 NLRB 141, 144 (1987), enfd. 856 
F.2d 627 (4th Cir. 1988).  Duey testified that he quit because of 
unsafe working conditions and haras
sment.  Respondent did not 
elicit testimony from Duey or otherwise provide evidence that 
his conclusions were unreasonable, and they were therefore 
unrebutted.  A
ccordingly, I conclude that this quit should not 
constitute a willful loss of earnings that would reduce his net 

backpay.  
 Duey has also been terminated three times since 1995.  The 
first was in 1996 for alle
ging damaging equipment, which he 
denied.  The second was in 1998, after a crane malfunctioned 

before a hurricane.  He was not expressly terminated but a
s-
sumed this from the fact that the company did not i
mmediately 
call him back to
 work.  He later again worked for this co
mpany.  
His last termination, in 1999, was because he had a dispute with 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 540 the owner over the proper amount of expense money he was 
owed for out
-of-town work.
 The Board has consistently held that di
scharge from interi
m employment, without more, is not enough to constitute willful 
loss of employment.  
Ryder System, Inc,
 302 NLRB 608, 610 
(1991), enfd. 983 F.2d 705 (6th Cir. 1993), citing P*
-I*-E* 
Nationwide
, 297 NLRB 454 (1989), enfd. in pert
inent part 923 
F.2d 506 (7th
 Cir. 1991). Instead, the burden is on the respon
d-ent to show that the employee engaged in ﬁdeli
berate or gross 
misconductﬂ to establish willful loss of employment and, 

hence, failure to mitigate.  Ibid.    
 In evaluating the evidence, I bear in mind that 
three termin
a-tions over a period of 14 years in the construction industry 

hardly raises any negative inferences against Duey™s exercise of 
good faith in seeking interim employment.  
 Counting the second incident as a termin
ation, both it and the 
first term
ination i
nvolved equipment operation.  Even if he was 
properly discharged for poor performance, the Board has held 
that this alone does not constitute a willful loss of earnings.  
Arthur Young & Co.
, 304 NLRB 178, 178 fn. 1 180
Œ181 
(1991); 
Kansas Refined H
elium Co.
, 252 NLRB 1156, 1162 
(1980).
 The third incident concerned Duey™s termination for dispu
t-ing proper payment for travel expenses, a term and condition of 
employment.  His engaging in such co
nduct similarly did not 
constitute a willful loss of earnin
gs.  
Arthur & Young
, ibid; 
Artrim Transportation System
, 193 NLRB 179, 181 (1971). 
 In sum, Respondent has not shown that Duey committed 
ﬁany offense involving moral turpitude [or that] his conduct 
was so outrageous as to suggest deliberate courting of ter
min
a-tion.ﬂ  
Ryder System
, supra at 610.  See also 
Lundy Packing
, supra at 146.  Therefore, Respondent has failed to show that 
Duey™s terminations should r
esult in a diminution of 
his net 
backpay.
 Based on the above, I conclude that R
espondent has failed to
 meet its burden of showing that any of the discriminatees failed 
in their duty to mitigate Respondent™s backpay liability, and I 
accept the calculations of net backpay contained in the Ge
neral 
Counsel™s conformed specification.
 Scope of Bargaining Order
 The General Counsel requests as part of my order certain 
remedies that the Board has deemed extraordinary.  Thus, the 

General Counsel asks that Respondent be required to meet and 
bargain with the U
nion for a minimum of 16 hours per week 
until an agreement i
s reached, the parties agree to a hiatus in 
bargaining, or a lawful impasse is reached; and to prepare wri
t-ten bargaining progress reports every 30 days, submit them to 

the Regional Director, and serve copies on the Union to provide 
it with an opportunity 
to reply.  
 It is well established that the Board, in appropriate circu
m-stances, may order u
nusual remedial relief to rectify particular 
ULP™s.  
Leavenworth Times
, 234 NLRB 649, 649 fn. 2 (1978); 
Crystal Springs Shirt Corp.
, 229 NLRB 4, 4 fn. 1 (1977).
 In 
ordering an employer to negotiate with a union, the Board 
has traditionally been reluctant to impose any specific oblig
a-tions regarding the frequency or duration of bargaining se
s-sions.  In 
Professional Eye Care
, 289 NLRB 1376, 1378 fn. 3 
(1988), the Board
 declined to adopt the judge™s recommend
a-tion that the respo
ndent be ordered to bargain a minimum of 15 
hours per week and to send bargaining reports to the Region 

every 15 days, sta
ting that it would not impose standards for the 
respondent™s compliance wi
th its ba
rgaining order.  See also 
Eastern Maine Medical Center
, 253 NLRB 224, 228 (1980), 
enfd. 658 F.2d 1 (1st Cir. 1981), wherein the Board did not 

adopt the judge™s recommended order that respo
ndent bargain 
15 hours per week.  
 In two recent decisions,
 the Board specif
ically addressed the 
imposition of such special remedies.  In 
Monmouth Care Ce
n-ter
, 354 NLRB 1
1, fn. 3 (2009), the Board deleted that portion 
of the judge™s recommended order that required two respon
d-ents to bargain jointly with the union 
at least once a week.  The 
Board noted that the General Counsel had not r
equested this 
remedy or alleged the respondents were a single e
mployer or 
joint employer.  However, Chairman Lie
bman observed that 
ﬁsuch a re
medy may be worthy of consideration in a f
uture 
case.ﬂ 
 In 
Myers Investigative & Security Services, 
354 NLRB 
367 
at 
fn. 2 (2009), the Board denied the General Counsel™s exce
p-tion to the judge™s failure to include as a remedy that respon
d-
ent meet with the u
nion not less than 6 hours per session or 
any 
other mutually agreed
-upon schedule until a colle
ctive
-bargaining agreement or good
-faith impasse was reached.  The 
Board stated that there was a lack of su
pport for such a remedy 
in current law, but the Chairman repeated her observation in the 
Monmout
h Care Center
 case.   
  In light of Chairman Liebman™s comments, I consider it a
p-propriate to d
etermine whether the special remedies sought by 
the General Counsel are wa
rranted in the circumstances of this 

case.  I conclude that they are.  Respondent™s fai
lure and refusal 
to bargain goes back years, Respondent™s principals were not 
fully forthright in their testimony, and the totality of circu
m-stances leads me to b
elieve that Respondent will not satisfy its 
bargaining obligations to the Union in a timely an
d meaningful 
fashion under a standard order.  
 ORDER
 IT IS HEREBY ORDERED 
that Respondent Gimrock Constru
c-tion, its officers, agents, successors, and assigns, shall take the 
following actions:
 1. 
Pay the individuals named below the indicated amounts of 
tot
al net backpay and other reimbursable sums for the periods 

set out in the conformed backpay specif
ication, with interest as 
prescribed in 
New Horizons for the R
etarded
, 283 NLRB 1173 
(1987), accrued to the date of payment and minus tax withhol
d-ing required
 by Federal and State law:
  Murray R. Chinners
    $74,583.12
 Alfred K. Duey
    125,057.47
 Joseph G. MacNeil
     10,367.77
 Joseph T. Robinson
        580.83
45 45 Since Robinson is d
eceased, his bac
kpay due shall be paid to the 
legal administrator of his estate or to any person authorized to r
eceive 
such payment under applicable state law.  See 
United States Service 
Industries
, 325 NLRB 485, 487 (1998); 
ABC Automotive Pro
ducts
, 319 
NLRB 874, 878 fn. 8 (1995).
                                                             GIMROCK CONSTRUCTION
 541 Barney
Sims
     92,243.40
 James K. Wilkerson
     37,208.66
 James L.
Wolf
     14,311.31
 TOTAL
   $354,35
2.56
  2.  
Immediately offer Alfred K. Duey reinstatement to his 
former position or a substantially equivalent position, without 
prejudice to his seniority or other rights and privileges, dismis
s-ing if necessary employees hired after June 6, 1995.
 3.  Pay A
lfred K. Duey any additional amount of backpay 
and other rei
mbursable sums, with interest as per 
New Horizons 
for the Retarded
, above, accruing after D
ecember 21, 2007, and 
until such time as Respondent makes him a valid offer of rei
n-statement.
 4.  Furnish
 the Union with all of the information it has r
e-quested from May 7, 1999
, through March 10, 2008, and pr
e-pare wri
tten notification to the Regional Director as to what 
information it furnishes to the U
nion and when.
 5.  
Within 21 days of the Board™s issuanc
e of its Suppl
e-mental Decision in this matter, bargain upon request with the 
Union; meet and bargain for a minimum of 16 hours per week 
until an agreement is reached, the parties agree to a hiatus in 
bargaining, or they reach a lawful impasse; and prepare 
written 

bargaining progress reports every 30 days, submitting them to 

the Regional Director and serving copies on the Union to pr
o-vide it with an opport
unity to reply.
  